     Case 3:20-cv-00007-LAB-BGS Document 24 Filed 09/02/20 PageID.243 Page 1 of 5



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     WESTCOTT ENTERPRISES, INC.              Case No.: 20cv7-LAB (BGS)
12                                Plaintiff,
                                               ORDER DENYING MOTIONS TO
13     v.                                      DISMISS; AND
14     FEDERATED MUTUAL
                                               ORDER OF REMAND
       INSURANCE COMPANY, et al.
15
                              Defendants.      [DOCKET NUMBERS 3, 5, 15.]
16
17
18
19          Defendant Federated Mutual Insurance Company removed this action from
20   state court, relying on diversity jurisdiction. Although Defendants Brian Faulstich
21   and Rebecca Stoody are not diverse, Federated argued they were fraudulently
22   joined.
23          Federated then filed a motion to dismiss (Docket no. 3). Carrying out its
24   obligation to confirm its own jurisdiction, see United Investors Life Ins. Co. v.
25   Waddell & Reed Inc., 360 F.3d 960, 966 (9th Cir. 2004), the Court issued an order
26   to show cause why the action should not be remanded for lack of jurisdiction.
27   (Docket no. 4). Plaintiff Westcott Enterprises, Inc. also moved to remand. (Docket
28   no. 5.) Federated filed its response to the Court’s order to show cause, and

                                               1
                                                                                    20cv7
     Case 3:20-cv-00007-LAB-BGS Document 24 Filed 09/02/20 PageID.244 Page 2 of 5



1    opposed the motion to remand. Faulstich also filed a motion to dismiss (Docket
2    no.15). The motions are now fully briefed and ready for disposition.
3    Legal Standards
4          When a plaintiff files in state court a civil action over which the federal district
5    courts would have original jurisdiction based on diversity of citizenship, the
6    defendant or defendants may remove the action to federal court . . . .” Caterpillar
7    Inc. v. Lewis, 519 U.S. 61, 68 (1996); see 28 U.S.C. § 1441. The removing party
8    bears the burden of demonstrating removal was proper, which includes
9    establishing jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992). The
10   removal statutes are strictly construed, and doubts about the propriety of removal
11   are resolved in favor of remand. Id.
12         Fraudulently-joined “sham” defendants do not destroy diversity. McCabe v.
13   Gen'l Foods Corp., 811 F.2d 1336, 1339 (9th Cir.1987).                 But establishing
14   fraudulent joinder is a “heavy burden.” Hunter v. Philip Morris USA, 582 F.3d 1039,
15   1044 (9th Cir. 2009). “[T]here is a general presumption against fraudulent joinder
16   . . . .” Hamilton Materials, Inc. v. Dow Chemical Corp., 494 F.3d 1203, 1206 (9th
17   Cir. 2007).
18         To meet its burden of establishing fraudulent joinder, a defendant must show
19   that there is no reasonable basis for predicting that state law would allow the
20   plaintiff to recover against the in-state defendants. Hunter, 582 F.3d at 1044.
21   Because this must be based on the state's “settled rules,” the Court is also required
22   to resolve all ambiguities of state law in the non-removing party's favor. Macey v.
23   Allstate Property and Cas. Ins. Co., 220 F.Supp.2d 1116, 1117 (N.D.Cal.2002)
24   (citing Good v. Prudential, 5 F.Supp.2d 804, 807 (N.D.Cal.1998), William W.
25   Schwarzer, A. Wallace Tashima & James M. Wagstaffe, Cal. Prac. Guide: Fed.
26   Civ. Proc. Before Trial, at § 2:685 (The Rutter Group 2009)).
27         Showing that claims against a “sham” defendant are subject to dismissal
28   under Fed. R. Civ. P. 12(b)(6) is not enough. Grancare, LLC v. Thrower by and

                                                 2
                                                                                          20cv7
     Case 3:20-cv-00007-LAB-BGS Document 24 Filed 09/02/20 PageID.245 Page 3 of 5



1    through Mills, 889 F.3d 543, 549 (9th Cir. 2018). Failure to state a claim must be
2    “obvious according to the settled rules of the state.” Id. (quoting McCabe, 811 F.2d
3    at 1339). If there is even a possibility that the complaint could state a cause of
4    action against an asserted sham defendant, fraudulent joinder will be rejected. Id.
5    Where a defense, even if successful, would require a “searching inquiry into the
6    merits of the plaintiff’s case,” the Court will decline to find fraudulent joinder. See
7    id. at 548–49.
8          The Court is obligated to confirm its own jurisdiction before reaching the
9    merits. See Steel Co. v. Citizens for a Better Environ., 523 U.S. 83, 93–94 (1998).
10   The Court therefore considers the motion to remand, and the response to its own
11   order to show cause, before ruling on the motions to dismiss. But because the
12   motions to dismiss have some bearing on whether Faulstich and Stoody are
13   “sham” defendants, the Court will consider the briefing on those motions as well.
14   Discussion
15         Westcott, an automobile dealership, brings claims against Faulstich and
16   Stoody for breach of fiduciary duty and negligence, in their capacity as agents for
17   Federated. It alleges that Defendants — including Faulstich and Stoody —
18   “represented that they had significant experience and special knowledge and
19   expertise in dealing with automobile dealerships for purposes of providing
20   appropriate coverage,” and that it relied on this expertise. (Compl., ¶¶ 17, 37–39.)
21   It also alleges that they violated their duty of care, by failing to recommend or offer
22   tail coverage or to advise Westcott of the consequences of failing to obtain such
23   coverage. (Id., ¶¶ 38, 47–49.) As a result, Westcott alleges, it was left without
24   coverage for substantial losses that occurred shortly after the expiration. (Id.,
25   ¶¶ 18–21.) Westcott’s theory is that by holding themselves out as having special
26   expertise, Faulstich and Stoody assumed fiduciary-like duties, which they then
27   breached.
28   ///

                                                3
                                                                                       20cv7
     Case 3:20-cv-00007-LAB-BGS Document 24 Filed 09/02/20 PageID.246 Page 4 of 5



1          Westcott’s claim for negligence appears stronger than its claim for breach of
2    fiduciary duty. Because even one possibly viable claim defeats diversity, the Court
3    focuses on the negligence claim. It appears that this claim is at least colorable.
4          In Jones v. Grewe, 189 Cal. App. 3d 950, 954–55 (Cal. App. 2 Dist. 1987),
5    California’s Court of Appeals held that ordinarily, agents have no duty to point out
6    to insureds the advantages of additional coverage. Nevertheless, agents can
7    assume additional duties by either express agreement, or by holding themselves
8    out as having special expertise in a field of insurance. Id. at 954.
9          The Court of Appeals elaborated on this in Fitzpatrick v. Hayes, 57 Cal. App.
10   4th 916, 927 (Cal. App. 1 Dist. 1997), explaining that, while in general an insurance
11   agent has no duty to advise an insured to procure more or different coverage, that
12   this general rule changes when one of three events occurs. One of those is the
13   agent’s assumption either by express agreement, “or by ‘holding himself out’ as
14   having expertise in a given field of insurance being sought by the insured . . . .” Id.
15   (citing Kurtz, Richards, Wilson & Co. v. Ins. Communicators Mktg. Corp., 12 Cal.
16   App. 4th 1249 (Cal. App. 2 Dist. 1993)).
17         Defendants argue that the agents Faulstich and Stoody cannot be held liable
18   directly, even if Federated can. While plaintiffs usually bring suit against the agents’
19   employers only, claims can be brought against agents directly under a “holding
20   out” theory, under which the agent becomes an agent for the insured as well as
21   the insurer. Levine v. Allmerica Fin’l Life Ins. & Annuity Co., 41 F. Supp. 2d 1077,
22   1079, 1092 (C.D. Cal., 1999). The Complaint’s allegations, taken as true, are
23   sufficient to allow Westcott to pursue under a double agency theory. Accordingly,
24   the Court finds it is possible Westcott could maintain a claim against Faulstich
25   and/or Stoody. See id. at 1079.
26   ///
27   ///
28   ///

                                                4
                                                                                        20cv7
     Case 3:20-cv-00007-LAB-BGS Document 24 Filed 09/02/20 PageID.247 Page 5 of 5



1    Conclusion and Order
2          Applying all the relevant standards, and resolving all doubts against
3    jurisdiction, the Court finds that Faulstich and Stoody are not fraudulent or sham
4    defendants. The Court therefore lacks jurisdiction over this action.
5          The two motions to dismiss are DENIED for lack of jurisdiction, and the
6    motion for remand is GRANTED. This action is ORDERED remanded to the
7    Superior Court of California for the County of San Diego.
8
9          IT IS SO ORDERED.
10   Dated: September 2, 2020
11
12                                          Honorable Larry Alan Burns
                                            Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
                                                                                    20cv7
